DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The prior objection to the specification is withdrawn in view of the amendments filed 7/6/2022 which are accepted by the Examiner.  

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an amendment to the specification with any supported, newly added claim language and which embodiment(s) support(s) the features as claimed.
	Applicant adds the following language (see added underlining) to the claims that is not found anywhere in the specification:

    PNG
    media_image1.png
    528
    672
    media_image1.png
    Greyscale

It is noted that neither limitation as presented is found within the written specification.  The first underlined portion can be reasonably ascertained from the drawings; however, the Examiner is not clear if the drawings support the second underlined feature (clarifying comments/annotated drawings are requested).  It is noted that information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   As detailed in MPEP § 2173.03, correspondence between the specification and the claims is required by 37 CFR 1.75(d)(1) so that the examiner and the public can clearly ascertain the meaning of the claim terms.  As detailed in MPEP § 608.01(o):
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
	Appropriate correction is required. It is respectfully noted that this is a recurring issue, wherein if Applicant adds new, supported language to the claims not found in the specification, a corresponding amendment should be made to the specification.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a side of the first edge of the connection tab opposite to the second edge of the connection tab that is adjacent to the safety device as claimed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Accordingly, both the specification and drawings would require a reference numeral added to each with an appropriate explanation as to what is meant by the added limitation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The prior Office Action rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments made.

7.	Claim 1, and thus dependent claims 2-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant added the following feature to the claims:

    PNG
    media_image2.png
    100
    465
    media_image2.png
    Greyscale

	Applicant provides citations to paragraph numbers in the response filed 7/6/2022; wherein none of these paragraphs recites the features (nor do any other paragraphs of the disclosure).  The drawings also do not clearly illustrate the feature claimed.   See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
	Appropriate correction and/or clarification is required.  

Common Ownership Statement Deficiency
8.	It is noted that Applicant appears to attempt to make a statement of common ownership to disqualify Kim '587 as prior art under the exception of 35 U.S.C. 102(b)(2)(C) in the remarks filed 7/6/2022; however, such a statement is considered deficient as it is not on, nor does it begin on, on a separate sheet and further must not be directed to other matters (37 CFR 1.4(c)) per MPEP 717.02(a):
In order to invoke common ownership to except a disclosure as prior art, the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. The statement should either be on or begin on a separate sheet and must not be directed to other matters (37 CFR 1.4(c)).

Accordingly, if Applicant wishes to invoke common ownership to except the Kim ‘587 disclosure as prior art, the above requirements must be met.

Claim Rejections - 35 USC § 102
9.	The prior art rejections from the Non-Final Office Action mailed 11/24/2021 were withdrawn on the basis of the prior, non-supported amendment to the claim (which is now removed).  g as there is nothing within the claims presented on 7/6/2022 to distinguish them over these prior art references.  These rejections follow the maintained rejections from the Final Office Action mailed 5/10/22.

10.	The rejection of claims 1, 3, 6-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2019/112149) (published June 13 2019) (US 2021/0175587 being a family member and used as a copy and translation thereof with reference made thereto) is maintained.
The concurrent rejection of claims 1, 3, 6-10, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0175587) (earliest effective filing date is Dec. 8, 2017) is maintained.
The documents to Kim et al. of (WO 2019/112149) and (US 2021/0175587) share a common assignee with the instant invention, but not common inventor(s).
Regarding claim 1, Kim teaches a secondary battery (Figs. 1-5) comprising: 
a bare cell 100 comprising an electrode tab 112 outwardly extending (Figs. 1-5; P44-73); 
an electrode tab 300/301 (“connection tab”) comprising a first region [part or all of region that is not 313b] [electrically] coupled to the electrode tab 112 (P56) and a second region [bent portion 313b] extending from the first region, the electrode tab 300/301 (“connection tab”) folded along a boundary line (annotated below) between the first region and the second region, and including a slot provided on the boundary line, 
wherein, along a direction in which the boundary line extends, the slot is spaced from a first edge of the connection tab intersecting the boundary line, and a second edge of the connection tab opposite the first edge of the connection tab is spaced from the slot, such that a distance  (D1) between the slot and the first edge of electrode tab 300/301 (“connection tab”) is smaller than a distance (D2) between the slot and the second edge of the electrode tab 300/301 (“connection tab”) opposite the first edge, wherein the electrode tab 300/301 (“connection tab”) is folded along the boundary line at each of the first and second edges of the electrode tab 300/301 (“connection tab”); and
a heat blocking member 350 (“safety device”) (P58; Figs. 1-2) adjacent to the first edge of the electrode tab 300/301 (“connection tab”) at a side of the first edge of the connection tab opposite the second edge of the connection tab, the heat blocking member 350 (“safety device”) electrically connected to the electrode tab 300/301 (“connection tab”) [via the circuit board 212 to block current flow through the battery cells when overheating occurs – P58].
Fig. 4 of Kim is annotated below for clarity of the Examiner’s position:

    PNG
    media_image3.png
    387
    483
    media_image3.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 3, Kim teaches wherein, along the direction in which the boundary line extends, a length of the slot is smaller than the distance D2 between the slot and the second edge of the electrode tab 300/301 (“connection tab”) as illustrated (Fig. 4).
Regarding claim 6, Kim teaches the secondary battery further comprising a printed circuit board 200 on which the electrode tab 300/301 (“connection tab”) and the heat blocking member 350 (“safety device”) are installed (Figs. 1-2; P57-58).
Regarding claim 7, Kim teaches wherein the boundary line extends in a same direction in which the electrode tab outwardly extends.  It is noted that “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 112 outwardly extends [relative to a center point of the electrode tab] in the same direction in which the boundary line extends (see annotated Fig. 4 above):

    PNG
    media_image4.png
    222
    480
    media_image4.png
    Greyscale

Regarding claim 8, Kim teaches wherein the second edge of the electrode tab 300/301 (“connection tab”) is spaced from the first edge of electrode tab 300/301 (“connection tab”) in the direction in which the electrode tab outwardly extends (Figs. 1-4).
Regarding claim 9, Kim teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab outwardly extends (Figs. 1-4).  As detailed above, “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 112 outwardly extends [relative to a center point of the electrode tab] in a direction that crosses the direction in which the electrode tab outwardly extends:   

    PNG
    media_image5.png
    217
    468
    media_image5.png
    Greyscale

Regarding claim 10, Kim teaches wherein the connection tab further comprises a third region [protrusion portion 313p] extending from the first region and folded along another boundary line (illustrated in Figs. 3-5) between the first region and the third region.  
Regarding claim 12, Kim teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab outwardly extends (see claim 9), and the another boundary line extends in the direction in which the electrode tab outwardly extends (see Figs. 3-5).

11.	The rejection of claims 1, 3, and 6-12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2018-0060831) (cited by Applicant in the IDS; machine translation previously provided by Examiner; published June 07 2018) is maintained.
Regarding claim 1, Lee teaches a secondary battery (Figs. 1-5) comprising: 
a bare cell (B) (page 4, paragraph 6- hereinafter P4/P6) comprising an engagement claw 22 (“electrode tab”) outwardly extending (P5/P2; Fig. 2); 
a first terminal 30 (“connection tab”) (Fig. 3) comprising a first region 31 coupled to the electrode tab 22 and a second region 32 extending from the first region, the first terminal 30 (“connection tab”) folded along a boundary line (annotated below) between the first region 31 and the second region 32, and including a slot provided on the boundary line,
wherein, along a direction in which the boundary line extends, the slot is spaced from a first edge of the first terminal 30 (“connection tab”) intersecting the boundary line, and a second edge of the first terminal 30 (“connection tab”) opposite the first edge of the first terminal 30 (“connection tab”) is spaced from the slot, such that a distance D1 (annotated below) between the slot and a first edge of the first terminal 30 (“connection tab”) is smaller than a distance D2 between the slot and the second edge of the first terminal 30 (“connection tab”), wherein the first terminal 30 (“connection tab”) is folded along the boundary line at each of the first and second edges of the first terminal 30 (“connection tab”); and 
a safety device (temperature device 45) adjacent to the first edge of the first terminal 30 (“connection tab”) (Figs. 1-2) at a side of the first edge of the first terminal 30 (“connection tab”) opposite the second edge of the first terminal 30 (“connection tab”), the safety device (temperature device 45)  electrically connected to the first terminal 30 (“connection tab”) (Fig. 2; entire disclosure relied upon). 
Fig. 3 of Lee is annotated below for clarity of the record:

    PNG
    media_image6.png
    454
    625
    media_image6.png
    Greyscale

Regarding claim 3, Lee teaches wherein, along the direction in which the boundary line extends, the slot is smaller than the distance D2 between the slot and the second edge of the connection tab (Fig. 3).  
Regarding claim 6, Lee teaches the secondary battery further comprising a printed circuit board 100 on which the first terminal 30 (“connection tab”) and the safety device (temperature device 45) are installed (Fig. 4).
Regarding claim 7, Lee teaches wherein the boundary line extends in a same direction in which the electrode tab 22 outwardly extends (Fig. 2).  It is noted that “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 22 outwardly extends [relative to a center point of the electrode tab] in the same direction in which the boundary line extends (truncated Fig. 2):

    PNG
    media_image7.png
    235
    313
    media_image7.png
    Greyscale

Regarding claim 8, Lee teaches wherein the second edge of the connection tab is spaced from the first edge of the connection tab in the direction in which the electrode tab outwardly extends (Figs. 2-3).  
Regarding claim 9, Lee teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab 22 outwardly extends.  As detailed above, “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 22 outwardly extends [relative to a center point of the electrode tab] in a direction that crosses the direction in which the electrode tab outwardly extends (truncated Fig. 2):

    PNG
    media_image8.png
    231
    263
    media_image8.png
    Greyscale

Regarding claim 10, Lee teaches wherein the connection tab further comprises a third region 33 extending from the first region 31 and folded along another boundary line between the first region and the third region (illustrated in Fig. 3).  
Regarding claim 11, Lee teaches wherein the third region 33 is folded so as to overlap the first region 31 (illustrated in Fig. 3; see also P5/P6).
Regarding claim 12, Lee teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab 22 outwardly extends, and the another boundary line extends in the direction in which the electrode tab 22 outwardly extends (Fig. 3).
	
12.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen et al. (US 2016/0043378).  
	Regarding claim 1, Guen teaches a secondary battery (abstract; Figs. 1-5; particularly Figures 8 and 9; full disclosure) comprising: 
5an electrode assembly 10 (“a bare cell”) comprising an electrode terminal 22 (“electrode tab”) outwardly extending (Figs. 1-4, 8, 9); 
a bending plate 522 (“a connection tab”) (Figs. 8-9) comprising a first region (top plate portion of bending plate 522 shown in Fig. 9) coupled to the electrode tab 22 (both physically coupled and electrically coupled) and a second region (bottom plate portion of bending plate 522 shown in Fig. 9) extending from the first region, the bending plate 522 (“connection tab”) folded along a bending portion 523 (“boundary line”) between the first region and the second region and including a tear-off portion 524 (“a slot”) provided on the bending portion 523 (“boundary line”), 
wherein, along a direction in which the bending portion 523 (“boundary line”) extends, the tear-off portion 524 (“slot”) is spaced from a first edge (annotated below) of the bending plate 522 (“connection tab”) intersecting the bending portion 523 (“boundary line”), and a second edge (annotated below) of the bending plate 522 (“connection tab”) opposite the first edge of the bending plate 522 (“connection tab”) is spaced from the tear-off portion 524 (“slot”), such that a distance between the tear-off portion 524 (“slot”) and the first edge of the bending plate 522 (“connection tab”) is smaller than a distance between the tear-off portion 524 (“slot”) and the second edge of the bending plate 522 (“connection tab”); and
a fuse 525 (“safety device”) adjacent to the first edge of the bending plate 522 (“connection tab”) at a side of the first edge of the connection tab opposite the second edge of the connection tab, the fuse 525 (“safety device”) electrically connected to the bending plate 522 (“connection tab”).
Figure 9 is reproduced below along with annotations for clarity of the Examiner’s position:

    PNG
    media_image9.png
    473
    747
    media_image9.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 2, Guen teaches by way of illustration that 15a length of the tear-off portion 524 (“slot”) is larger than the distance between the tear-off portion 524 (“slot”)  and the first edge of the connection tab along the direction in which the bending portion 523 (“boundary line”) extends (Fig. 9).
Regarding claim 3, Guen teaches by way of illustration that along the direction in which the bending portion 523 (“boundary line”) extends, a length of the slot is smaller than the distance between the slot and the second edge of the connection tab:

    PNG
    media_image10.png
    471
    692
    media_image10.png
    Greyscale

Alternatively, this also holds true for the instance “a length of the slot” is horizontal with respect to the above figure, and the distance between the slot and the second edge is measured from the second edge to the very end of the slot on the right side of the slot).
Regarding claim 9, Guen teaches wherein the bending portion 523 (“boundary line”) extends in a direction crossing a direction in which the electrode tab 22 outwardly extends (Fig. 8).
Regarding claim 10, Guen teaches 15wherein the bending plate 522 (“connection tab”) further comprises a first insulating layer 221 (“a third region”) extending from the first region (top portion of bending plate 522) and folded along another boundary line (i.e., boundary line where insulating layer 221 folds) between the first region (top portion of bending plate 522) and the first insulating layer 221 (“third region”) (Fig. 9; P63).
Regarding claim 11, Guen teaches wherein the first insulating layer 221 (“third region”) is folded so as 20to overlap the first region (top portion of bending plate 522) (Fig. 9). 



13.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0305118).
Regarding claim 1, Kim teaches a secondary battery (Figs. 1-6) comprising: 
5a bare cell 1110 comprising an electrode tab 1131 outwardly extending (Figs. 1 & 2; P23); 
a lead plate 1250 (“a connection tab”) comprising a first region 1253 coupled to the electrode tab 1131 and a second region  1252 extending from the first region 1253, the lead plate 1250 (“connection plate”) folded along a boundary line (annotated and including 1258) between the first region 1253 and the second region 1252, and including a slot (illustrated; Figs. 3, 5, circled below) provided on the boundary line, 
wherein, along a direction in which the boundary line extends, the slot is spaced from a first edge of the lead plate 1250 (“connection plate”) intersecting the boundary line, and a second edge of the lead plate 1250 (“connection plate”) opposite the first edge of the lead plate 1250 (“connection plate”) is spaced from the slot, such that a distance between the slot and the first edge of the lead plate 1250 (“connection plate”) is smaller than a distance between the slot and the second edge of the lead plate 1250 (“connection plate”), 
wherein the lead plate 1250 (“connection plate”) is folded along the boundary line at each of the first and second edges of the lead plate 1250 (“connection plate”); and
a protective circuit part 1120 (“a safety device” – interpretation 1) (P33, 35) [alternatively the entire protection circuit module 1200 reads on “a safety device” – interpretation 2] adjacent to the first edge of the lead plate 1250 (“connection tab”) at a side of the first edge of the lead plate 1250 (“connection plate”) opposite the second edge of the lead plate 1250 (“connection plate”), the protective circuit part 1120 (“a safety device”) [or PCM 1200] electrically connected to the lead plate 1250 (“connection tab”) (P23, P33-40).  
Figure 5 is reproduced below along with annotations for clarity of the Examiner’s position:

    PNG
    media_image11.png
    500
    787
    media_image11.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  It is noted that other alternative interpretations of Kim that read on the claimed subject matter exist.  
Regarding claim 2, Kim teaches by way of illustration that along the direction in which the boundary line extends, a length of the slot is larger than the distance between the slot and the first edge of the lead plate 1250 (“connection tab”) (Fig. 5) (the latter distance being zero in one interpretation).
Regarding claim 3, Kim teaches by way of illustration that along the direction in which the boundary line extends, a length of the slot is smaller than the distance between the slot and the second edge of the lead plate 1250 (“connection tab”) (Fig. 5).
Regarding claim 6, Kim teaches the secondary battery further comprising a printed circuit board 1200 on which the lead plate 1250 (“connection tab”) and the protective circuit part 1120 (“safety device” – interpretation 1) are installed (Fig. 3).  
Regarding claim 7, Kim teaches 5wherein the boundary line extends in a same direction in which the electrode tab 1131 outwardly extends (i.e., electrode tab 1131 outwardly extends in the direction annotated below which is the same direction that boundary line extends in:

    PNG
    media_image12.png
    388
    477
    media_image12.png
    Greyscale

Regarding claim 8, Kim teaches wherein the second edge of the connection tab is spaced from the first edge of the connection tab in the direction in 10which the electrode tab outwardly extends (see Figs. 1, 5).
Regarding claim 9, Kim teaches wherein the boundary line extends in a direction crossing a direction in which the electrode tab 1121 outwardly extends (i.e., interpreting the direction the electrode tab 1121 outwardly extends as a direction perpendicular to that shown above).  
Regarding claim 10, Kim teaches 15wherein the lead plate 1250 (“connection tab”) further comprises a third region 1251 extending (indirectly) from the first region 1253 and folded along another boundary line (the line that mirrors the first boundary line and includes 1257) between the first region 1253 and the third region 1251.  
Note that in an alternative interpretation of claim 1, the claimed first region may be 1252, the second region may be 1253, and the third region may be 1251 such that the third region 1251 extends (directly) from the first region 1252 and is folded along another boundary line (the line that mirrors the first boundary line and includes 1257) between the first region 1252 and the third region 1251.  This interpretation will be referred to as the “second interpretation.”  
Regarding claim 11, Kim teaches wherein the third region 1251 is folded so as 20to overlap the first region 1253 (see Fig. 6).  

14.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 2018/0366711).
Regarding claim 1, Igarashi teaches a secondary battery comprising: 
a bare cell 13 comprising an electrode tab 27 outwardly extending (Fig. 1); 
a bus bar 100 (“a connection tab”) comprising a first region (annotations below) coupled to (i.e., at least electrically coupled) the electrode tab 27 and a second region extending from the first region, the bus bar 100 (“connection tab’) folded along a boundary line between the first region and the second region, and including a slot provided on the boundary line, 
wherein, along a direction in which the boundary line extends, the slot is spaced from a first edge (one interpretation annotated below) of the connection tab 100 intersecting the boundary line, and a second edge of the connection tab 100 (multiple options annotated below with numbers 1-4) opposite the first edge of the connection tab 100 is spaced from the slot, such that a distance between the slot and the first edge of the connection tab 100 is smaller than a distance between the slot and the second edge of the connection tab 100, wherein the connection tab 100 is folded along the boundary line at each of the first and second edges of the connection tab; and
a constricted portion 39 (Fig. 2) that is a fusible portion that melts when a current exceeds the rating  (P39) (“a safety device”) adjacent to the first edge of the bus bar 100 (“connection tab”) at a side of the first edge of the connect tab opposite to the second edge of the connection tab, the constricted portion 39 (“safety device”) electrically connected to the bus bar 100 (“connection tab”).  
Figure 3 is reproduced below along with annotations for clarity of the Examiner’s position:

    PNG
    media_image13.png
    686
    900
    media_image13.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  It is noted that other alternative interpretations of Kim that read on the claimed subject matter exist.  
Regarding claim 2, Igarashi teaches wherein, along the direction in which the boundary line extends, a length of the slot is larger than the distance between the slot and the first edge of the connection tab (illustrated; Fig. 3; note that the latter may be zero in some interpretations).
Regarding claim 3, Igarashi teaches wherein, along the direction in which the boundary line extends, a length of the slot is smaller than the distance between the slot and the second edge of the connection tab (illustrated; Fig. 3).
Regarding claim 9, Igarashi teaches wherein the boundary line extends in a direction crossing a direction in which the electrode tab outwardly extends (see annotated Fig. 1 below).
Regarding claim 10, Igarashi teaches wherein the bus bar 100 (“connection tab”) further comprises a third region (section 31) extending from the first region and folded along another boundary line between the first region and the third region (Figs. 1-3).  
Regarding claim 11, Igarashi teaches wherein the third region is folded so as to overlap the first region (Fig. 1).
Regarding claim 12, Igarashi teaches wherein the boundary line extends in a direction crossing a direction in which the electrode tab outwardly extends, and the another boundary line extends in the direction in which the electrode tab outwardly extends.

    PNG
    media_image14.png
    746
    679
    media_image14.png
    Greyscale


15.	Claims 1, 3, 6-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2015/0249246).
	Regarding claim 1, Byun teaches a secondary battery comprising: 
a bare cell 100 comprising an electrode tab 122 outwardly extending; 
a connection tab 320 (Fig. 7) comprising a first region coupled to the electrode tab (indirectly coupled –both physically and electrically) and a second region extending from the first region, the connection tab 320 folded along a boundary line between the first region and the second region, and including a slot (see semi-circle cut-out) provided on the boundary line, 
wherein, along a direction in which the boundary line extends, the slot is spaced from a first edge of the connection tab intersecting the boundary line, and a second edge of the connection tab opposite the first edge of the connection tab is spaced from the slot, such that a distance (labeled D1) between the slot and the first edge of the connection tab is smaller than distance (labeled D2) between the slot and the second edge of the connection tab, wherein the connection tab is folded along the boundary line at (“near”) each of the first and second edges of the connection tab; and
a safety device 310 (P78) adjacent to the first edge of the connection tab at a side of the of the first edge of the connection tab opposite the second edge of the connection tab, the safety device 310 electrically connected to the connection tab (Figs. 1-7; full disclosure):

    PNG
    media_image15.png
    335
    480
    media_image15.png
    Greyscale

Alternatively, the second edge of the connection tab could be that below with the distances as shown given the distances as claimed are not required to be the shortest distances between the constituents.  In other words, D1 and D2 are measured from the same point of the slot to the respective edge (“second interpretation”):

    PNG
    media_image16.png
    583
    792
    media_image16.png
    Greyscale

Regarding claim 3, Byun teaches wherein, along the direction in which the boundary line extends (second interpretation), a length of the slot is slot is smaller than the distance between the slot and the second edge of the connection tab (D2) (see Fig. 2).  
Regarding claim 6, Byun teaches the secondary battery further comprising a printed circuit board 210 on which the connection tab 320 and the safety device 310 are installed.  
Regarding claim 7, Byun teaches wherein the boundary line extends in a same direction in which the electrode tab outwardly extends (Figs. 1, 7).
Regarding claim 9, Byun teaches wherein the boundary line extends in a direction crossing a direction in which the electrode tab outwardly extends (Figs. 1, 7).
Regarding claim 10, Byun teaches wherein the connection tab 320 further comprises a third region extending from the first region and folded along another boundary line between the first region and the third region (see Fig. 7).
Regarding claim 11, Byun teaches wherein the third region is folded so as to overlap the first region (Fig. 7).

Claim Rejections - 35 USC § 103
16.	The rejections of claims 2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Kim [each of (WO 2019/112149) and (US 2021/0175587) individually] as applied to claim 1 above are maintained.
Regarding claim 2, Kim fails to disclose wherein, along the direction in which the boundary line extends, a length of the slot is larger than the distance (D1) between the slot and the first edge of the electrode tab 300/301 (“connection tab”) as claimed.  It is noted there are still multiple lengths that are “along the direction in which the boundary line extends” (the claim does not require the claimed length to specifically extend in the claimed direction).
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension and has multiple interpretations, it does not appear that it could have unexpected results attributed to it given the lack of specificity.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, a length of the slot being larger that the distance D1 between the slot and the first edge of the electrode tab 300/301 (“connection tab”) is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 4, Kim teaches by of illustration that along the direction in which the boundary line extends, a ratio defined as the distance D1 between the slot and the first edge of the electrode tab 300/301 (“connection tab”) : the distance D2 between the slot and the second edge of the electrode tab 300/301 (“connection tab”) is a value close to 1: (2.5 to 3) (1 inch: 2.3 inches as measured) or 1: 2.3, a ratio slightly outside the lower bound claimed (2.5); however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).  
It is noted there are still multiple lengths that are “along the direction in which the boundary line extends” (the claim does not require the claimed length to specifically extend in the claimed direction).  The ratio of D1: a length of the slot: D2, regardless of which of the possibilities is selected, does not meet the ratio as claimed; however, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension, it does not appear that it could have unexpected results attributed to it in terms of the ratio as defined given the lack of specificity with respect to the claimed length.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, the claimed ratio of D1: a length of the slot: D2 being such that the a length of the slot is 2-2.5 relative to D1=1 and D2= 2.5-3 is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 5, Kim fails to disclose the distance between the slot and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length D1 (annotated Fig. 4 above), wherein determining an appropriate size of the electrode tab 300/301 (“connection tab”) and its constituents is held an obvious expedient in order that the the electrode tab 300/301 (“connection tab”) can appropriately mate with terminal 112 and protection circuit board 200.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

17.	The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Kim [each of (WO 2019/112149) and (US 2021/0175587) individually] as applied to claim 1 above, and further in view of Lee (KR 10-2018-0060831) (cited by Applicant in the IDS; machine translation provided by Examiner) is maintained.
	Regarding claims 10-11, Kim teaches wherein the connection tab further comprises a third region [protrusion portion 313p] extending from the first region and folded along another boundary line (illustrated in Figs. 3-5) between the first region and the third region (claim 10); however, the third region [protrusion portion 313p] is not folded so as to overlap the first region (claim 11, depending on claim 10).
	In the same field of endeavor, Lee teaches analogous art of first terminal 30 (Figs. 1-4) analogous in form and function as the electrode tab 300/301 (“connection tab”) of Kim, the first terminal 30 (“connection tab”) having a first region 31 and a second region 32 folded along a boundary line therebetween and including a slot as claimed [and all of the claimed structure presented in claim 1 – see additional rejection under 102(a)(1) above detailing this], wherein Lee further teaches the structure that the first terminal 30 (analogous “connection tab”) comprises a third region (collapsible portion 33) extending from the first region 31 and folded along another boundary line between the first region 31 and the third region 33, wherein the third region is folded so as to overlap the first region 31 (Fig. 4) in order to reinforce the first terminal 30 (page 5, paragraph 6):

    PNG
    media_image17.png
    400
    399
    media_image17.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the electrode tab 300/301 (“connection tab”) of Kim to have the a third region (collapsible portion 33) as taught by Lee extending from the first region and folded along another boundary line between the first region and the third region, wherein the third region is folded so as to overlap the first region 31 (Fig. 4 of Lee) in order to provide the predictable result of reinforcing the reinforce the electrode tab 300/301 (“connection tab”) of Kim and taught by Lee (page 5, paragraph 6).

18.	The rejections of claims 2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2018-0060831) as applied to claim 1 above are maintained.
Regarding claim 2, Lee fails to disclose wherein, along the direction in which the boundary line extends, a length of the slot is larger than the distance (D1) between the slot and the first edge of the first terminal 30 (“connection tab”) as claimed.  It is noted there are still multiple lengths that are “along the direction in which the boundary line extends” (the claim does not require the claimed length to specifically extend in the claimed direction).
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension and has multiple interpretations, it does not appear that it could have unexpected results attributed to it given the lack of specificity.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, a length of the slot being larger that the distance D1 between the slot and the first edge of the first terminal 30 (“connection tab”) along the direction in which the boundary line extends is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 4, Lee fails to disclose a ratio defined as D1: a length of the slot: D2 of the first terminal 30 (“connection tab”) is 1: 2-2.5: 2.5-3 as claimed.   It is noted there are still multiple lengths that are “along the direction in which the boundary line extends” (the claim does not require the claimed length to specifically extend in the claimed direction).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension and has multiple interpretations, it does not appear that it could have unexpected results attributed to it in terms of the ratio as defined given the lack of specificity with respect to the claimed length.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, the claimed ratio of D1: a length of the slot: D2 along the direction claimed is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 5, Lee fails to disclose the distance between the slot and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length D1 (annotated Fig. 3 above), wherein determining an appropriate size of the electrode tab first terminal 30 (“connection tab”) and its constituents is held an obvious expedient in order that the first terminal 30 (“connection tab”) can appropriately mate with terminal 22 and protection circuit board 100.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

19.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. (US 2016/0043378) as applied to at least claim 1 above.
Regarding claim 4, Guen teaches by illustration wherein, along the direction in which the boundary line extends, a ratio defined as the distance between the slot and the first edge of the connection tab : a length of the slot (utilizing the left to right length parallel with the distances annotated) : the distance between the slot and the second edge of the connection tab is 1 (0.6 cm as measured): 2.33 (1.4 cm as measured): 4.16 (2.5 cm as measured).  The first two values meet the ratio recited, wherein the final value (4.16) is outside the range of 2.5 to 3; however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).  Likewise, the value of 4.16 relative to 1 versus that claimed (2.5 to 3) relative to 1 is considered so close that prima facie one skilled in the art would have expected them to have the same properties.  It is noted there are still multiple lengths that are “along the direction in which the boundary line extends” (the claim does not require the claimed length to specifically extend in the claimed direction).
	Thus, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, the value of 4.16 is considered close enough to the claimed range of 2.5 to 3 that prima facie one skilled in the art would have expected the configuration of Guen to have the same properties.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding claim 5, Guen fails to disclose the distance between the tear-off piece 524 (“the slot”) and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length (Fig. 9), wherein determining an appropriate size of bending plate 522 and its constituents is held an obvious expedient in order that the bending plate 522 can appropriately mate with terminal 22 of the battery.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

20.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0305118) as applied to at least claim 1 above.
Regarding claim 5, Kim fails to disclose the distance between the slot and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length (Fig. 5), wherein determining an appropriate size of lead plate 1250 (“connection tab”) and its constituents is held an obvious expedient in order that the lead plate 1250 (“connection tab”) can appropriately mate with terminal 1131 of the battery and provide the functions described (P38).  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
21.	Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.  Applicant’s principal arguments are reproduced below with subsequent Examiner response sections that are respectfully submitted.	
	1)  Kim does not appear to disclose the electrode tab 300/301 being folded along a boundary line at each of the first and second edges of the connection tab.  Lee also does not appear to disclose this feature.
 
	Response:  The feature as claimed is broad given the preposition “at” defined as “in, on, or near” (see Merriam Webster Online Dictionary entry reproduced below for “at”).  The amended feature is not found within the instant written specification and interpreted according to the drawings of the instant application in which the connection tab is folded along the boundary line at (“near”) each of the first and second edges 121A, 121B.  Accordingly, each of the  rejections are maintained.

    PNG
    media_image18.png
    121
    662
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    215
    728
    media_image19.png
    Greyscale

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729